ae government entities division department of the treasury internal_revenue_service washington d c date ph anch rs o2or2 u ll no dollar_figure contact person identification_number telephone number be2 employer_identification_number legend x y x dear applicant this is in reply to x's ruling_request dated date for approval of a set-aside of funds under the suitability test of sec_4942 b i of the internal_revenue_code and sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations for its tax_year ending date x is exempt from federal_income_tax under sec_501 of the code and is a private_foundation under sec_509 of the code x does not ordinarily commit funds in advance but instead distributes funds each year to qualified charities on date x set-aside x dollars which are to be used towards the construction of an intensive care unit for a non-profit hospital owned and operated overseas by y y a religious institution is supervised and controlled by a church which qualifies as an exempt_organization under sec_501 x has set-aside x dollars for the construction of an intensive care unit the project is in the preliminary stage of construction as part of the construction of the entire hospital y hopes to raise sufficient funds to construct the entire hospital the amount set-aside exceeds the estimated cost of construction of the intensive care unit any remaining funds are to be used for general construction of the hospital the set-aside is intended only to meet the distribution requirement of the date tax_year the set-aside is not needed for compliance with the distribution_requirements of any prior year the amount set_aside is significantly less than x’s annual distributable_amount x represents that all of the amounts set_aside for this specific project will be paid out by date x believes that the project can be better served through set-aside rather than an immediate direct contribution to the hospital because the set-aside will encourage closure of the project by ail parties x further believes that the set-aside will encourage other participants to make final commitments to the hospital to ensure that the project will go forward and be completed in a timely manner although x's pledge is not contingent on a matching grant by others both x and y believe that the existence of the set-aside once publicized to others will encourage contributions to the overall project there is no written_agreement between x and y regarding the set-aside sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or the other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_4942 of the code generally imposes excise_tax on any private_foundation that does not expend qualifying distributions for exempt purposes at least equal to its distributable_amount for its tax_year sec_4942 of the code provides that in general a qualifying_distribution is any amount including reasonable and necessary administrative expenses paid to accomplish or to acquire an asset used directly in carrying on one or more of the purposes described in sec_170 of the code which includes charitable purposes sec_4942 of the code provides that an amount of income that is set_aside for a specific project within one or more purposes of sec_170 of the code may be treated as a qualifying_distribution if the amount meets the set-aside_requirements of sec_4942 of the code sec_4942 of the code provides in pertinent part that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the private_foundation establishes to the satisfaction of the secretary that the amount set_aside will be paid for the specific project within five years and that the suitability test for a set-aside under sec_4942 of the code is met sec_4942 of the code provides a suitability test in which the private_foundation at the time of the set-aside must establish to the satisfaction of the secretary that the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 or sec_170 of the code may be treated as qualifying distributions for the tax_year s in which such amounts are set_aside but not in the tax_year in which actually paid if the requirements of sec_4942 of the code are met the requirements are met if the foundation establishes ‘to’ the’ satisfaction’of the commissioner that the amount sét aside will'be paid for the specific project within months after it is set_aside and the set-aside otherwise meet sec_2 the suitability test of sec_53 a -3 b of the regulations sec_53_4942_a_-3 of the regulations provides that its suitability test for a set-aside is met if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made the regulation cites as an example of a suitable project a plan to erect a building to house the direct charitable educational or similar exempt_activities of the foundation such as a museum building even if the exact location and architecturat plans have not been finalized sec_53_4942_a_-3 of the regulations provides that a private_foundation must obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside revrul_77_7 1977_1_cb_354 held that the term specific project as defined in sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations includes a project to be undertaken by a public charity unrelated to the private_foundation making the set-aside x’s set-aside for this project will be for a specific project within the educational and charitable purposes of sec_170 of the code as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations x represents that its amounts of income to be set_aside for this specific project will be paid out for this project within months from the time when the first amount is set_aside as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations x's project is better accomplished by this set-aside of income rather than by immediate payment under the suitability test of sec_4942 of the code and sec_53 a - b of the regulations the set-aside will encourage the timely completion of the project and the existence of the set-aside will encourage contributions to the overall hospital construction_project therefore x’s specific project of building an intensive care unit for a non-profit hospital meets the requirements for a set-aside of income under the suitability test of sec_4942 of the code and sec_53_4942_a_-3 of the regulations accordingly we rule that x's set-aside of x dollars of its income for the construction of the intensive care unit with any excess funds being used for the general construction of the hospital was a qualifying_distribution under sec_4942 of the code and sec_53 a - b of the regulations for its tax_year ending on december of when the amount of income was set_aside sec_53_4942_a_-3 of the regulations provides that any set-aside approved by the internal_revenue_service must be evidenced by the entry of a dollar amount in your books_and_records as a pledge or obligation to be paid at a future date or dates further the amount of the set-aside must be taken into account in determining your minimum_investment_return see sec_53_4942_a_-2 of the regulations and any income attributable to a set-aside must be taken into account in computing x's adjusted_net_income see sec_53_4942_a_-2 of the regulations except as we have ruled above we express no opinion as to the tax consequences of the 20f transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to x sec_61 k of the code provides that it may not be used or cited as precedent because this ruling letter could help to resolve any questions please keep it in your permanent records and include a copy with your annual return form_990-pf if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely terrell m berkovsky manager exempt_organizations technical group
